Citation Nr: 1014508	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  07-16 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, secondary to service-connected bilateral pes 
planus.  

2.  Entitlement to service connection for a left knee 
disability, secondary to service-connected bilateral pes 
planus.  

3.  Entitlement to service connection for a right hip 
disability, secondary to service-connected bilateral pes 
planus.  

4.  Entitlement to service connection for a left hip 
disability, secondary to service-connected bilateral pes 
planus.  

5.  Entitlement to service connection for a low back 
disability, secondary to service-connected bilateral pes 
planus.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.  



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 


INTRODUCTION


The Veteran had active military service from March 1944 to 
April 1946.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of December 2005 and July 2007 rating 
actions by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Waco, Texas.                 

In the Veteran's substantive appeal received in January 2008, 
the Veteran indicated that he desired a hearing before a 
member of the Board at the RO.  A Travel Board hearing was 
scheduled to be held in January 2010.  However, prior to the 
hearing, the Veteran, through his representative, requested 
that the hearing be cancelled and that his appeal be 
forwarded to the Board.  Thus, the Veteran's appeal is ripe 
for adjudication upon the merits.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a right 
knee disability, left knee disability, right hip disability, 
left hip disability, and low back disability, all as 
secondary to service-connected bilateral pes planus, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

It is at least as likely as not that the Veteran's service-
connected bilateral pes planus is productive of marked 
interference with employment.  


CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, the 
criteria for the assignment of an extraschedular TDIU have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

As discussed in more detail below, sufficient evidence is of 
record to grant the Veteran's claim of entitlement to a TDIU 
rating on an extraschedular basis.  Therefore, no further 
development is needed with regard to this appeal.







II.  Law and Regulations

A veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  A total disability rating may be assigned where 
the schedular rating is less than total when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Consideration may be given to a veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his age or the impairment caused by 
any non-service-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue 
is whether the veteran's service-connected disability or 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for 
TDIU, the Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  See Friscia v. 
Brown, 7 Vet. App. 294 (1995).       

The United States Court of Appeals for Veterans Claims 
(Court) has held that the central inquiry in determining 
whether a veteran is entitled to a TDIU is whether service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 
524 (1993).  The test of individual unemployability is 
whether the veteran, as a result of his service-connected 
disabilities alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16; Hatlestad, supra.  

Under section 4.16(b) of VA regulations, when a claimant is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
fails to meet the percentage requirements for eligibility for 
a total rating set forth in 38 C.F.R. § 4.16(a), the RO may 
submit such case to the Director, Compensation and Pension 
Service, for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R. §§ 4.16(b), 3.321(b)(1).  The criterion for such an 
award is a finding that the case presents an exceptional or 
unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996 ). 


III.  Analysis

As stated above, the first step is to evaluate the Veteran's 
claim under the objective criteria listed in 38 C.F.R. § 
4.16(a).  In the instant case, the Veteran only has one 
service-connected disability which is bilateral pes planus, 
rated as 50 percent disabling.  Thus, he does not meet the 
schedular criteria for a TDIU, as he does not have a single 
service-connected disability ratable at 60 percent or more, 
or a combined rating of 70 percent or more (with at least one 
disability ratable at 40 percent or more).  See 38 C.F.R. 
§ 4.16(a).  However, the question remains whether such 
benefit is warranted on an extraschedular basis.  38 C.F.R. 
§ 4.16(b).       

In such an instance, the question then becomes whether the 
Veteran's service-connected disability precludes him from 
engaging in substantially gainful employment consistent with 
his education and occupational experience.  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  For a veteran to prevail 
on a claim for a TDIU, the record must reflect some factor 
which takes this case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

In this case, in a VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, dated in 
August 2005, the Veteran stated that he was retired.  

In a private medical statement from E.E.C., M.D., dated in 
September 2005, Dr. C. stated that the Veteran had 
significant discomfort in his feet and was barely able to 
walk.  The Veteran had trouble standing for even short 
periods of time.  He had been trying to find a job to help 
support himself, but apparently could not find anything that 
did not require standing or walking.  Dr. C. reported that it 
was his opinion that the Veteran had become unemployable.  
According to Dr. C., the Veteran was completely disabled from 
the standpoint of finding work.      

In December 2005, the Veteran underwent a VA examination.  At 
that time, he stated that after his discharge, he became an 
auditor and did desk work.  He noted that he had to find a 
job where he was sitting down because he was unable to work 
standing on his feet.  According to the Veteran, he retired 
at age 65 because he was at retirement age.  Upon physical 
examination, the examiner stated that the Veteran walked with 
a tottering gait.  When barefoot, the Veteran had marked 
bilateral pes planus.  The Veteran had a slight varus stance; 
otherwise, the Achilles tendons were aligned.  He had some 
tenderness on palpation over the metatarsal bones.  There 
were no calluses and there was no evidence of abnormal weight 
bearing.  The fifth toe overlapped with the fourth toe of the 
left foot.  There was no hallux valgus.  The Veteran resisted 
any manipulation of his feet because it gave him cramps.  
There was no painful motion, incoordination, or excess 
fatigability, and there were no weakened movements.  The 
impression was bilateral pes planus.  The examiner indicated 
that given that the Veteran had marked pes planus, pain in 
his feet, and periodic cramps, it was his opinion that from 
the "standpoint of the Veteran's service-connected pes 
planus," the Veteran was unemployable.         

A VA examination was conducted in June 2006.  At that time, 
the examiner stated that the Veteran was barely able to walk.  
According to the Veteran, due to the pain in his feet, he 
often lost his balance while walking and would fall down.  He 
indicated that he would also develop cramps in his feet with 
prolonged standing.  The Veteran reported that he used a cane 
and that he was no longer able to pick up his feet; he had to 
slide his feet when walking.  According to the Veteran, he 
had tried orthopedic shoes but they did not help his 
bilateral foot pain.  He noted that he wore a pair of "Dr. 
Scholls" shoes which were soft and helped lessen the pain 
when he was walking.  The Veteran stated that he had been 
employed as an auditor for 40 years and that he had been 
unable to work as an auditor for the past 15 years.  Upon 
physical examination, the Veteran walked with a cane in his 
right hand.  He had a stooped posture and a shuffling gait.  
Bilateral pes planus was present.  Strength was 4 out of 5 in 
the bilateral lower extremities.  He had 2+ dorsalis pedis 
pulses, as well as 2+ radial pulses, bilaterally.  The 
pertinent diagnosis was pes planus of the bilateral feet.  
The examiner noted that the Veteran was not able to walk more 
than a few feet, and even with a small amount of walking and 
standing, he was at great risk for falls.  Thus, the examiner 
opined that the Veteran was completely disabled and unable to 
find work secondary to his severe pes planus and resultant 
foot pain.  

In August 2006, the RO requested that the Director of 
Compensation and Pension (C&P) Service consider the Veteran's 
TDIU claim and whether he was entitled to extraschedular 
compensation for his service-connected bilateral pes planus.  
In a return response, dated in February 2007, the Director 
stated that the C&P Service had reviewed the September 2005 
private medical statement from Dr. C., and the December 2005 
and June 2006 VA examination reports, and had concluded that 
the Veteran's currently assigned 50 percent evaluation for 
his service-connected pes planus adequately compensated his 
disability.  Thus, an extraschedular evaluation was not 
warranted.  According to the Director, the conclusion was 
based on the December 2005 VA examination report, which 
showed that the Veteran had aligned Achilles tendons, no 
calluses or hallux valgus, and no evidence of abnormal weight 
bearing.  The Director recognized that in the June 2006 VA 
examination report, the Veteran complained of pain in his 
feet and inability to walk or stand but for very short 
periods of time.  The Director also recognized that the 
examiner from the June 2006 VA examination had concluded that 
the Veteran was completely disabled and unable to find work 
due to his severe pes planus and resultant foot pain.  
However, the Director noted that there was no objective 
evidence showing that the Veteran had actually sought, and 
had been denied, employment due to his pes planus.  In 
addition, the Director further noted that the findings from 
the June 2006 physical examination did not include a detailed 
description of any orthopedic findings of the Veteran's feet, 
and the neurologic examination of the lower extremities was 
assessed as normal.        

It should be noted that the Board does not have the authority 
to decide whether to assign an extraschedular TDIU rating in 
the first instance.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996), citing Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).  Such implies that the Board may assign such a rating 
after the extraschedular rating has been denied by the Chief 
Benefits Director as in this case.  To hold otherwise would 
frustrate appellate review of the matter.

In the instant case, it is clear that the Veteran experiences 
pronounced pain and periodic cramps in his feet due to his 
service-connected bilateral pes planus.  In regard to the 
pertinent question of whether the Veteran's service-connected 
bilateral pes planus results in marked interference with 
employment, the Board notes that there are three medical 
opinions of record which support the conclusion that the 
Veteran's bilateral pes planus results in marked interference 
with employment.  In the private medical statement from Dr. 
C., he opined that the Veteran was unemployable due to his 
service-connected bilateral pes planus.  In addition, in the 
December 2005 VA examination report, the examiner also opined 
that the Veteran was unemployable due to his bilateral pes 
planus.  Moreover, in the June 2006 VA examination report, 
the examiner opined that the Veteran was completely disabled 
and unable to find work secondary to his severe pes planus 
and resultant foot pain.  Thus, these VA and private medical 
opinions support, rather than oppose, the Veteran's 
contention that his service-connected bilateral pes planus 
precludes him from obtaining and maintaining some form of 
substantially gainful employment.  There is only one contrary 
opinion of record, which is the February 2007 opinion from 
the Director of C&P Service that the Veteran's currently 
assigned 50 percent rating for his bilateral pes planus 
adequately compensated his disability, and that an 
extraschedular evaluation was therefore not warranted.  
However, the Board notes that in the February 2007 opinion, 
although the Director stated that the conclusion to deny an 
extraschedular evaluation was primarily based on the December 
2005 VA examination report, the Director failed to discuss or 
recognize that the examiner from the Veteran's December 2005 
VA examination specifically opined that the Veteran was 
unemployable due to his service-connected bilateral pes 
planus.  The Director only discussed the findings from the 
December 2005 physical examination and did not address the 
fact that the examiner from the December 2005 examination 
concluded that from the "standpoint of the Veteran's 
service-connected pes planus," the Veteran was unemployable.  

In view of the foregoing, the Board is satisfied that the 
Veteran's service-connected bilateral pes planus is 
productive of marked interference with employment.  At the 
very least, the evidence for and against whether the 
Veteran's bilateral pes planus is productive of marked 
interference with employment, is in equipoise, and, as such, 
reasonable doubt is resolved in favor of the Veteran.  See 38 
C.F.R. § 4.3 (2009).  Accordingly, entitlement to an 
extraschedular TDIU is warranted.


ORDER

An extraschedular TDIU is granted, subject to the law and 
regulations governing the payment of monetary awards.


REMAND

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Secondary service connection may be granted where disability 
is proximately due to or the result of already service-
connected disability.  38 C.F.R. § 3.310. Compensation is 
payable when service-connected disability has aggravated a 
non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 
439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 
was amended to implement the holding in Allen for secondary 
service connection on the basis of the aggravation of a 
nonservice-connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 (2006).  The amendment 
essentially codifies Allen and adds language that requires 
that a baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.

In this case, the Veteran maintains that he currently has a 
right knee disability, left knee disability, right hip 
disability, left hip disability, and low back disability, 
that were all caused or aggravated by his service-connected 
bilateral pes planus.  

In the December 2005 VA examination report, the examiner 
noted that the Veteran had degenerative joint disease.  In 
addition, VA Medical Center (VAMC) outpatient treatment 
records show that in December 2007, the Veteran was diagnosed 
with degenerative joint disease.  However, in both cases, no 
specific joint was identified.  Thus, it is unclear if the 
Veteran currently has degenerative joint disease of his right 
knee, left knee, right hip, left hip, and/or low back.  
Therefore, the Board is of the opinion that a VA examination, 
as specified in greater detail below, should be performed in 
order to determine the nature and etiology of any disability 
of either knee or hip, or low back that may be present.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO must make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded a VA orthopedic 
examination to ascertain the nature and 
etiology of any disability of the right 
knee, left knee, right hip, left hip, 
and/or low back that may be present.  The 
claims folder and a copy of this remand 
must be made available to the examiner for 
review in conjunction with the 
examination.  All special studies or tests 
deemed necessary by the examiner are to be 
accomplished. 

After a review of the examination findings 
and the entire evidence of record, the 
examiner must answer the following 
question:

Is it at least as likely as not (50 
percent or more likelihood) that any 
right knee, left knee, right hip, left 
hip, and/or low back disability 
identified, to include degenerative joint 
disease, was caused or aggravated by the 
Veteran's service-connected bilateral pes 
planus?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of the medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

If the Veteran has a right knee, left 
knee, right hip, left hip, and/or low back 
disability that was aggravated by his 
service-connected bilateral pes planus, 
the examiner is requested to provide an 
opinion as to the approximate baseline 
level of severity of such disability 
(e.g., slight, moderate) before the onset 
of aggravation.

The examiner is advised that aggravation 
is defined for legal purposes as a chronic 
worsening of the underlying condition 
versus a temporary flare-up of symptoms.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer the 
question presented without resort to 
speculation, he should so indicate.

2.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issues 
on appeal.  If any claim remains denied, 
the RO must provide the Veteran and his 
representative a supplemental statement of 
the case and an appropriate period of time 
must be allowed for response. Thereafter, 
the case must be returned to this Board 
for appellate review.







The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


